Petitioner Commissioner of Social Services appeals from an order of child support on two grounds. The issue being addressed by the court herein is whether the Hearing Examiner abused his discretion in refusing to grant petitioner’s request for an adjournment to review respondent’s Federal income tax return.
The record reveals that on four (4) prior dates respondent had been granted adjournments and that the last date was marked "absolutely final.” On this last date, respondent finally submitted his tax return. It was eighteen (18) pages long and contained very technical information concerning two apartment buildings respondent owned that generated $516,000 in rents annually. However, pursuant to a separation agreement executed just four (4) days prior to the support hearing, these properties were transferred to respondent’s wife, who is not the mother of the child whose support is at issue. Apparently based upon this separation agreement and impending divorce, respondent testified at the support hearing that he had meager assets. Petitioner requested an adjournment to allow for expert review of the technical data in the tax return which indicated substantial assets that may have been improperly transferred. This request for an adjournment was denied. The subsequent objection to the support order was also denied.
Based upon the foregoing, we find that it was an abuse of discretion to deny the request for an adjournment. Accordingly, the matter is remanded for a de novo support hearing.
We do not reach petitioner’s remaining contention. Concur —Sullivan, J. P., Milonas, Ellerin, Kassal and Smith, JJ.